******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STRATFORD v. AMERICAN FEDERATION OF STATE, COUNTY &
   MUNICIPAL EMPLOYEES, COUNCIL 15, LOCAL 407—DISSENT

   PALMER, J., with whom ESPINOSA, J., joins, dis-
senting. The majority acknowledges, as it must, that
there is a well-defined and dominant public policy
against intentional dishonesty by police officers in con-
nection with their employment. The majority neverthe-
less concludes, contrary to the unanimous opinion of
the Appellate Court, that the arbitration award reinstat-
ing Justin Loschiavo as a police officer with the plaintiff,
the town of Stratford (town), despite his concededly
intentional and serious lies made in the course of his
employment, did not violate public policy. Because I
believe that the majority’s conclusion seriously under-
mines the strong public interest in ensuring that the
law enforcement officers of this state conduct them-
selves with honesty and integrity, I respectfully dissent.
   The relevant facts are undisputed and straightfor-
ward. Loschiavo was hired by the town as a probation-
ary police officer in 2006. At the time, he had a history
of epilepsy but his condition was controlled by medica-
tion. On June 6, 2009, as a result of an epileptic seizure,
Loschiavo lost control of his police cruiser and struck
two parked cars. Loschiavo was ordered not to drive for
six months by his personal physician, Philip Micalizzi.
Micalizzi then cleared Loschiavo for light duty work,
to commence on August 17, 2009, subject to the condi-
tion that he not engage in any activity that might cause
severe injury if he were to lose consciousness. On
December 29, 2009, Micalizzi returned Loschiavo to full
duty status without restriction. Micalizzi also indicated,
however, that he could not guarantee that Loschiavo
would not have another seizure, and that the town
would have to determine what restrictions, if any, to
place on Loschiavo in connection with the performance
of his official duties.
   Thereafter, the town referred Loschiavo to a neurolo-
gist, Samuel L. Bridgers, for an independent medical
examination to determine whether Loschiavo could
safely return to work and, if so, under what conditions.
After examining Loschiavo and reviewing his medical
history, Bridgers submitted a report to the town’s
human resources director, Ronald Ing, in which
Bridgers expressed the opinion that Loschiavo was
capable of returning to work as a full-time police officer
subject only to the restriction that he be allowed to
call in sick whenever he felt the warning signs of an
impending seizure. Bridgers also stated, however, that
there were no guarantees that Loschiavo would not
suffer seizures in the future.
  In the course of reviewing Bridger’s report, Ing
noticed several discrepancies between the medical
records provided by Micalizzi and the medical history
that Loschiavo had provided to Bridgers. In light of
these inconsistencies, it was apparent to Ing that
Loschiavo did not disclose to Bridgers, first, that he
had experienced two other seizures since 2004, and,
second, that he had used or abused alcohol, which may
well have precipitated those seizures. In this regard, it
also was apparent to Ing that Loschiavo had removed
certain notes from Micalizzi’s medical file before Losch-
iavo turned that file over to Bridgers. Ing therefore
provided Bridgers with a complete set of the medical
records from Micalizzi’s file detailing Loschiavo’s
history.
   After reviewing those records, Bridgers reexamined
Loschiavo and reported his findings. Bridgers observed
that Loschiavo had acknowledged to Micalizzi for the
first time in June, 2009, that he had a problem with
alcohol and that his seizures were related to his alcohol
abuse. Loschiavo also told Micalizzi that he was
enrolled in an alcohol treatment program. In light of
these revelations, Bridgers indicated that he did not
know whether Loschiavo could be ‘‘trusted to avoid
activities’’ that would increase his likelihood of suffer-
ing seizures, in particular, his use or abuse of alcohol.
Although expressing the view that people with epilepsy
probably should not be employed as police officers,
Bridgers stated that Loschiavo likely posed no greater
risk at that time than he did when he was hired in 2006.
   The town charged Loschiavo with lying during the
independent medical examination in violation of police
department policy concerning integrity, conduct unbe-
coming an officer, and attention to duty.1 Shortly there-
after, the town held a hearing to afford Loschiavo the
opportunity to respond to that charge. At the conclusion
of the hearing, the hearing officer found that Loschiavo
had violated police department policy by lying in con-
nection with the independent medical examination, and
he recommended Loschiavo’s termination. Loschiavo’s
employment was terminated that same day.
   Following his termination, and in accordance with
the collective bargaining agreement between the town
and the defendant union, American Federation of State,
County and Municipal Employees, Council 15, Local
407 (union), the union filed a grievance on Loschiavo’s
behalf claiming that his termination was without just
cause and in violation of the parties’ agreement. The
matter was referred to an arbitration panel which, fol-
lowing a hearing, issued a written decision that states
in relevant part as follows: ‘‘The first thing that we note
is that the violation that [Loschiavo] was accused of
committing is a very serious one for a police officer
who is charged with upholding the law. The public
does expect that the conduct of their law enforcement
officials be above that of their neighbors and fellow
citizens. A police officer’s lying about his physical and
mental condition to doctors that could return (or pre-
vent) him/her to work is understandable because he/
she wants his/her job back. However, it is very danger-
ous for the citizens and public at large should that police
officer suffer a seizure that could cause injury or death
to the officer and/or to the citizens of that community.
   ‘‘We also note, however, that once [Loschiavo’s] true
conditions were known and considered by both doctors
Micalizzi and Bridgers, they returned [Loschiavo] to his
full duties without restrictions. The only reservation
was that of . . . Bridgers, who felt that [Loschiavo]
should be allowed to call out sick if he felt a seizure
coming on when waking up. He stated that [Loschiavo]
knew the signs of an upcoming seizure and could pre-
dict it and should be allowed to call out sick when [he]
felt the signs coming on.
  ‘‘We further note that the [t]own knowingly hired
[Loschiavo] recognizing his potential limitations,
regarding his epileptic seizures, and that he completed
his probationary period and went on to perform well
until the seizure of June 6, 2009. There was no evidence
presented by the [t]own about his job performance and
so we infer that his job performance was at least satis-
factory. We therefore find that the termination of
[Loschiavo] was excessive and so we hereby order that
he be returned to work, without [back pay] but with
no loss to seniority. . . . [In addition] the [t]own is
well within its rights to have [Loschiavo] examined by
a medical doctor, from time to time, to make sure that
his condition is stable and that he is not using alcohol.
Accordingly, based on the above, the unanimous [p]anel
sustains the grievance.’’ The panel’s award imposed a
total effective sanction on Loschiavo for his misconduct
of nine months suspension, without pay.
   The town filed an application to vacate the arbitration
award with the Superior Court claiming, inter alia, that
the award violated the clearly defined and important
public policy against intentional dishonesty by officers
in the course of their employment. The court rendered
judgment denying the town’s application, concluding
that the award suspending Loschiavo without pay for
nine months and returning him to active duty did not
contravene that policy.2 The town appealed from the
judgment of the trial court to the Appellate Court,
renewing the public policy claim that it had raised in
the trial court. The Appellate Court agreed with the
town, reversed the judgment of the trial court and
remanded the case to that court with direction to grant
the town’s application to vacate the arbitration award.
Stratford v. AFSCME, Council 15, Local 407, 140 Conn.
App. 587, 597, 60 A.3d 288 (2013). This court granted
the union’s petition for certification, limited to the issue
of whether the Appellate Court correctly concluded
that the panel’s award must be vacated as violative of
public policy.
  As the majority has explained, our review of the
unrestricted arbitral submission in the present case is
limited: the award of the panel is entitled to deference,
and therefore must be sustained, unless enforcing the
award would be contrary to public policy. E.g., State
v. AFSCME, Council 4, Local 391, 309 Conn. 519, 526–
27, 69 A.3d 927 (2013). This narrow exception to the
finality of an arbitration award ‘‘is premised on the fact
that the parties cannot expect an arbitration award
approving conduct which is illegal or contrary to public
policy to receive judicial endorsement any more than
parties can expect a court to enforce such a contract
. . . .’’ (Internal quotation marks omitted.) State v. New
England Health Care Employees Union, 271 Conn. 127,
135, 855 A.2d 964 (2004). In making that determination,
we employ a two step analysis: we first must decide
whether the award implicates an explicit, well-defined
and dominant public policy and, if it does, we also must
decide whether the award itself violates that public
policy. State v. AFSCME, Council 4, Local 391, supra,
529. The question, then, is not whether the underlying
improper conduct—here, Loschiavo’s intentional dis-
honesty in connection with the independent medical
examination—violates public policy, which it most cer-
tainly does. Nor are we concerned with the correctness
of the award under the collective bargaining agreement.
See id., 532–33. We must determine, rather, whether the
panel’s award suspending Loschiavo for nine months
without pay violates the public policy against inten-
tional dishonesty by a police officer because only termi-
nation of employment is adequate to vindicate that
policy. Id., 531. Finally, although we give appropriate
deference to the factual findings of the panel, we exer-
cise plenary review over the purely legal question of
whether, in light of those facts, the arbitration award
must yield to overriding public policy considerations.
Id., 528.
   It is inarguable, as the majority states, that there is
a ‘‘common public interest in the integrity and trustwor-
thiness of local police forces. The public expects police
officers to be credible and honest in their law enforce-
ment duties.’’ (Footnote omitted.) Consequently, as the
majority also recognizes, ‘‘there is a public policy
against the employment of law enforcement personnel
who have engaged in intentional dishonesty that
directly pertains to their qualification and ability to
perform official duties.’’ I fully agree with this unre-
markable proposition.
  We therefore must consider the second part of the
test, namely, whether the award reinstating Loschiavo,
following an unpaid suspension of nine months, violates
this policy. For the reasons set forth subsequently in
this dissenting opinion, and in contrast to the majority,
I agree with the Appellate Court that it does violate
public policy because, in the present case, nothing short
of termination is sufficient to vindicate the public’s
overriding interest in ensuring that police officers con-
duct themselves with honesty and integrity in matters
relating to their employment.3
   The role of the police in our society is a unique one
due to the broad authority and enormous discretion
vested in them by the public. The very nature of their
work, which includes the power to detain, search, and
arrest, demands that they be granted such authority and
discretion, for without it, they could not be expected
to discharge their duty as guardians of the safety and
security of the community. With that great power, how-
ever, comes the responsibility to act in a manner that
is faithful to the great trust placed in them by the com-
munity. ‘‘[A police officer] is directly, immediately, and
entirely responsible to the city or [s]tate which is his
employer. He owes his entire loyalty to it. . . . He is
a trustee of the public interest, bearing the burden of
great and total responsibility to his public employer.’’
Gardner v. Broderick, 392 U.S. 273, 277–78, 88 S. Ct.
1913, 20 L. Ed. 2d 1082 (1968). As this court has recog-
nized, because of the distinctive character of that spe-
cial public trust, the ‘‘qualities of truthfulness, honesty
and integrity . . . are particularly essential’’ for a
police officer. (Citation omitted.) Wilber v. Walsh, 147
Conn. 317, 320, 160 A.2d 755 (1960). Indeed, ‘‘[f]ew
institutions depend as heavily on integrity and credibil-
ity for the effective performance of their duties as do
police departments.’’ Local 346, International Brother-
hood of Police Officers v. Labor Relations Commission,
391 Mass. 429, 439, 462 N.E.2d 96 (1984).
   For these reasons, and because, as the police depart-
ment rules aptly recognize, police officers are routinely
called upon to perform their duties without close or
immediate supervision; see footnote 1 of this dissenting
opinion; we hold them to the highest standard of integ-
rity and trustworthiness, higher even than other public
employees.4 ‘‘[T]here are certain forms of employment
which carry a position of trust so peculiar to the office
and so beyond that imposed by all public service that
conduct consistent with this special trust is an obliga-
tion of the employment. . . . Police officers fall into
such a category; in order to perform their jobs, they
voluntarily undertake to adhere to a higher standard of
conduct than that imposed on ordinary citizens, must
comport themselves in accordance with the laws that
they are sworn to enforce and behave in a manner that
brings honor and respect for rather than public distrust
of law enforcement personnel.’’ (Citation omitted;
emphasis in original; internal quotation marks omitted.)
Springfield v. Civil Service Commission, 469 Mass.
370, 379, 14 N.E.3d 241 (2014). As former Chief Justice
Margaret H. Marshall of the Supreme Judicial Court of
Massachusetts has noted, ‘‘[t]here is a difference in
kind, well recognized in our jurisprudence, between
police officers, who have the authority to command
citizens, take them into custody, and to use physical
force against them, and other public officials who do
not possess such awesome powers. We hold police offi-
cers to a higher standard of conduct than other public
employees . . . fully confident that, in most cases,
they will meet that standard . . . . [But it] is the recog-
nition of the potential for abuse of power that has
caused our society, and law enforcement leadership,
to insist that citizens have the right to demand the most
of those who hold such awesome powers.’’ (Citations
omitted; footnote omitted.) Commonwealth v. Hyde,
434 Mass. 594, 613, 750 N.E.2d 963 (2001) (Marshall, C.
J., dissenting). It is abundantly clear that the honesty
and integrity of those officers is essential to our system
of justice; e.g., International Brotherhood of Police
Officers v. Windsor, 40 Conn. Supp. 145, 148, 483 A.2d
626 (1984); because ‘‘the efficiency of our whole system,
designed for the purpose of maintaining law and order,
depends upon the extent to which such officers perform
their duties and are faithful to the trust reposed in
them.’’ (Internal quotation marks omitted.) Pasadena
Police Officers Assn. v. Pasadena, 51 Cal. 3d 564, 572,
797 P.2d 608, 273 Cal. Rptr. 584 (1990).
   In the present case, the arbitration panel itself charac-
terized Loschiavo’s intentional lies about his ‘‘physical
and mental condition’’ as ‘‘very serious . . . for a
police officer who is charged with upholding the law.’’
The panel further acknowledged that those lies were
potentially ‘‘very dangerous’’ because they were calcu-
lated to deceive the town about the true nature and
extent of his seizure disorder and alcohol use or abuse.
In so doing, the panel explained, Loschiavo created a
grave risk of an accident or event ‘‘that could cause
injury or death to [Loschiavo] and/or to the citizens of
[his] community.’’ The seriousness of Loschiavo’s lies
from the perspective of the panel itself is reflected in
the fact that the panel imposed a sanction on Loschiavo
of a nine month suspension from duty without pay.
   As an official in whom the community has placed
vast discretion and great trust and confidence, the pub-
lic was entitled to expect that Loschiavo, like his fellow
officers, would consistently demonstrate a high level
of trustworthiness and personal integrity when acting
in his capacity as an officer. Loschiavo’s violation of
that trust and confidence, by lying in connection with
the independent medical examination, was indeed ‘‘very
serious,’’ as the panel observed, because those lies bore
directly on his ability to return to work and to safely
perform his duties as a police officer. Short of a violation
of the criminal law, it is hard to conceive of misconduct
by a police officer that is more serious. Simply stated,
when Loschiavo placed his own perceived self-interest
over the safety of the community by lying about his
fitness to serve, he demonstrated that he is not fit to
serve. As this court has stated in a related context, the
panel, in reinstating Loschiavo, ‘‘minimize[d] society’s
overriding interest in preventing conduct such as that
at issue in this case from occurring’’; (internal quotation
marks omitted) State v. AFSCME, Council 4, Local 387,
AFL-CIO, 252 Conn. 467, 477, 747 A.2d 480 (2000); and
sent a message that that conduct can be tolerated. Id.
   The majority offers several reasons to support its
conclusion that the award in the present case did not
violate the clear and dominant public policy against
intentional dishonesty by police officers in connection
with their employment. These reasons are: Loschiavo
did not lie under oath; his dishonesty was not ‘‘disrup-
tive or repeated’’; he was not dishonest ‘‘before his
fellow police officers or while performing his official
duties’’; he had not previously been ‘‘warned about the
repercussions of his misconduct so he was not incorrigi-
ble’’; the punishment he received was ‘‘severe’’; and his
‘‘conduct, although serious, did not compromise his
qualifications or ability to perform his official duties as
a police officer’’ because both Micalizzi and Bridgers
cleared him to return to duty. I disagree that any one
or more of these considerations justify a sanction less
severe than termination.
   First, the fact that Loschiavo did not lie under oath
detracts little from the seriousness of his lies because
his dishonesty is directly related to his ability to safely
perform the duties of a police officer. Of course, if
Loschiavo had lied under oath that alone would be
sufficient cause to vacate an award reinstating him to
service because perjury by a police officer requires
termination under any standard. Merely because
Loschiavo’s lies were not perjurious, however, says lit-
tle or nothing about whether he should be permitted
to return to his duties. Rather, the nature and gravity
of those lies is the paramount consideration in
determining whether termination is warranted, and, as
the majority concedes, the lies were extremely serious.
In fact, his misconduct included withholding or altering
medical reports that documented his seizure history
and his history of alcohol use or abuse, conduct that
is tantamount to tampering with evidence and obstruc-
tion of justice.
   With respect to the majority’s assertion that the lies
were not repeated, it is true that Loschiavo’s dishonesty
related to but one event, his examination by Bridgers.
But just as one act of perjury by a police officer would
be grounds for termination, so, too, can lies like those
in the present case support that ultimate sanction. Con-
sequently, the number of times Loschiavo lied is far
less important than the severity of his lies. This is not
a case, moreover, in which Loschiavo, after lying to
Bridgers, decided to tell the truth before getting caught;
only because of Ing’s attention to detail was he able to
discern that Loschiavo had lied about his seizure history
and alcohol use and abuse. Although I am not entirely
clear as to what the majority means when it states that
Loschiavo’s lies were not ‘‘disruptive,’’ his lies resulted
in an investigation into Loschiavo’s conduct pertaining
to the independent medical examination; a second
examination of Loschiavo by Bridgers; a second report
by Bridgers; a hearing before a hearing officer followed
by Loschiavo’s termination by the town; a grievance by
the union challenging that action by the town; a hearing
before the arbitration panel; an application filed with
the Superior Court to vacate the panel’s award; an
appeal to the Appellate Court; and now this certified
appeal. In addition, as I explain more fully hereinafter,
Loschiavo’s misconduct will require the state to dis-
close his lies and his nine month suspension without
pay in any criminal case in which he serves as a witness
in his capacity as a police officer, and he will be subject
to cross-examination about his dishonesty. Loschiavo’s
lies were disruptive by any measure.
   The fact that he was ‘‘not dishonest before his fellow
police officers’’ means nothing with respect to the seri-
ousness of his misconduct. There is no doubt that every
officer in his department is well aware of Loschiavo’s
misconduct. More importantly, the fact that that mis-
conduct occurred outside the presence of other officers
is irrelevant to the public policy analysis. If it were
relevant, an officer who lied about an event that only
he witnessed—a circumstance that would make it more
difficult to establish that the officer was lying—would
be entitled to leniency because he was ‘‘not dishonest
before his fellow police officers . . . .’’ Such an absurd
result cannot be countenanced.
  With respect to the majority’s assertion that Loschi-
avo did not lie while performing his official duties, I
do not share the majority’s cramped view of a police
officer’s duties. When, as here, a police officer under-
goes an examination conducted for the purpose of
ascertaining his fitness to serve, his obligation to coop-
erate with that examination is no less a responsibility
than directing traffic or completing a report.
   The majority also places weight on the fact that
Loschiavo had not been ‘‘warned about the repercus-
sions of his misconduct so he was not incorrigible
. . . .’’ Implicit in this argument is the suggestion that
Loschiavo could not have been expected to know that
what he did was wrong, and that such conduct might
well carry a severe sanction. I am unwilling to accept
this premise: no law enforcement officer could have
any doubt as to the seriousness and potential repercus-
sions of lying in connection with an independent medi-
cal examination about highly material matters directly
related to his or her fitness. Of course, only time will
tell if Loschiavo is an ‘‘incorrigible’’ liar. But in view of
the seriousness of the lies for which he was caught, I
see no reason why the town should have to wait and
see if Loschiavo is an inveterate or habitual liar; it is
enough that he has demonstrated a willingness to lie
about an exceedingly important job related matter when
he believed that it served his purpose to do so. Wholly
aside from whether he will repeat this conduct in the
future, his credibility has been compromised irre-
trievably.
   Although it is true, as the majority also asserts, that
the sanction Loschiavo received from the arbitration
panel was severe, the severity of the sanction only
underscores the seriousness of his lies. More to the
point, however, the question is not whether the sanction
imposed by the panel is severe; the question, rather, is
whether the sanction is adequate to vindicate the pub-
lic’s overriding interest in maintaining an honest and
trustworthy police department.
   The majority’s remaining assertion—that termination
is not necessary because Loschiavo’s conduct does not
undermine his ability to perform his duties as a police
officer because he ultimately was cleared for work
despite his dishonesty—is completely off the mark in
view of the fact that Loschiavo will be subject to
impeachment for his dishonesty whenever he testifies.
‘‘The law in Connecticut on impeaching a witness’ credi-
bility provides that a witness may be cross-examined
about specific acts of misconduct that relate to his or
her veracity. See Conn. Code Evid. § 6-6 (b) (1) (‘[a]
witness may be asked, in good faith, about specific
instances of conduct of the witness, if probative of the
witness’ character for untruthfulness’) . . . .’’ (Cita-
tions omitted.) State v. Annulli, 309 Conn. 482, 492, 71
A.3d 530 (2013); see also State v. Chance, 236 Conn.
31, 60, 671 A.2d 323 (1996) (right of cross-examination
generally includes right to question witness about prior
false statements). Indeed, under Brady v. Maryland,
373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963),
and its progeny, in a criminal case, principles of due
process require the state to provide the defendant with
evidence of which it is or should be aware that is favor-
able to the defendant and material either to guilt or to
punishment. ‘‘The United States Supreme Court also has
recognized that ‘[t]he jury’s estimate of the truthfulness
and reliability of a . . . witness may well be determina-
tive of guilt or innocence, and it is upon such subtle
factors as the possible interest of the witness in testi-
fying falsely that a defendant’s life or liberty may
depend.’ Napue v. Illinois, 360 U.S. 264, 269, 79 S. Ct.
1173, 3 L. Ed. 2d 1217 (1959). Accordingly, the Brady
rule applies not just to exculpatory evidence, but also
to impeachment evidence; e.g., United States v. Bagley,
473 U.S. 667, 676, 105 S. Ct. 3375, 87 L. Ed. 2d 481
(1985); Giglio v. United States, 405 U.S. 150, 154–55,
92 S. Ct. 763, 31 L. Ed. 2d 104 (1972); which, broadly
defined, is evidence ‘having the potential to alter the
jury’s assessment of the credibility of a significant pros-
ecution witness.’ . . . United States v. Rivas, 377 F.3d
195, 199 (2d Cir. 2004).’’ Adams v. Commissioner of
Correction, 309 Conn. 359, 369–70, 71 A.3d 512 (2013).
  The majority essentially ignores these principles even
though they are highly relevant to the present case. It is
undisputed both that Loschiavo’s lies were very serious
because they related directly to his mental and physical
fitness to serve as a police officer, and that the severity
of the sanctions imposed on him for his misconduct,
first by the town and then by the arbitration panel,
reflect the gravity of that misconduct. It also is inargu-
able that testifying in court and attesting to affidavits
in support of search and arrest warrants are among the
most important duties of a police officer. Given the
nature of Loschiavo’s lies, whenever he testifies, the
state will be required to make the defendant aware of
his dishonesty, and defense counsel will be able to
impeach Loschiavo with his deceitful conduct. No
doubt there will be criminal prosecutions in which
Loschiavo’s credibility is critical to the state’s case, and
in those cases especially, the ability of defense counsel
to successfully attack his veracity by use of his lies may
well make a difference in the outcome of the case.5 In
forcing the town to reinstate Loschiavo despite this
fact, the majority achieves a result that neither the state
nor the people it represents should be required to
tolerate.6
   In sum, the town had no choice but to terminate
Loschiavo’s employment as a police officer because
his intentional and serious dishonesty has grievously
compromised his credibility and integrity, and he has
been rendered unfit to serve as a sworn officer. His
reinstatement as a member of the police department
following his attempt to deceive the town about his
fitness to serve is incompatible both with the depart-
ment’s need to ensure that its officers ‘‘are of the highest
moral and ethical character possible’’; O’Hartigan v.
Dept. of Personnel, 118 Wn. 2d 111, 124, 821 P.2d 44
(1991); and with the town’s ‘‘right to demand for itself,
and the obligation to secure for its citizens, law enforce-
ment personnel whose conduct is above and beyond
reproach.’’ (Internal quotation marks omitted.) Turnley
v. Vernon,194 Vt. 42, 51, 71 A.3d 1246 (2013). The result
dictated by the majority not only subverts these weighty
interests, it devalues the role of the police in our society.
Indeed, in failing to recognize that intentional and seri-
ous dishonesty by the police is so detrimental to the
community and so damaging to our justice system that
it requires the strongest possible response, the majority
disserves both the police and the public. Because the
town should not be forced to retain an officer whose
dishonesty and lack of integrity make it impossible for
him to discharge his duties effectively and with the
confidence of the public, I respectfully dissent.
  1
     These provisions of police department policy as set forth in the arbitra-
tion award provide in relevant part: ‘‘Integrity
   ‘‘The public demands that the integrity of its law enforcement officers
be above reproach. . . . An officer must avoid any conduct which might
compromise the integrity of the [d]epartment or fellow officers, or him/
herself.
   ‘‘Conduct Unbecoming an Officer
   ‘‘A police officer is the most conspicuous representative of government.
To the majority of people, police officers are a symbol of stability and
authority upon which they can rely. . . . The conduct of a police officer
has possible ramifications, which may reflect on the [d]epartment. . . .
[E]mployees must avoid conduct, which might impair the reputation or
efficiency of the [d]epartment.
   ‘‘Attention to Duty
   ‘‘As most police work is performed without close supervision, responsibil-
ity for proper performance of duty lies with the officer. . . . An officer has
the responsibility for the safety of the community . . . and discharges that
responsibility by faithful and diligent performance of duty. Anything less
violates the trust placed in him/her by the people. . . .’’
   2
     In its memorandum of decision, the trial court observed that the union
had conceded that Loschiavo lied to Bridgers with respect to his prior
seizures and alcohol use or abuse. The union also acknowledged that Loschi-
avo’s conduct in doing so violated police department policy.
   3
     The majority states that in reaching this conclusion, I have failed to take
into account the policy favoring arbitration as a means of dispute resolution.
See, e.g., State v. AFSCME, Council 4, Local 391, supra, 309 Conn. 526. On
the contrary, I am fully cognizant of that policy, which is reflected in the
deference that we ordinarily give arbitration awards. As the majority
acknowledges, however, this deference must give way when such an award
violates a dominant and well established public policy. This is such a case.
   4
     See, e.g., One Three Five, Inc. v. Pittsburgh, 951 F. Supp. 2d 788, 814
(W.D. Pa. 2013) (‘‘Because police are vital to protecting the public’s safety
and are granted the power to make arrests and use necessary force to carry
out that duty, they must be held to a higher standard of conduct than other
[municipal] employees . . . . [P]olice officers are held to a higher standard
of conduct than other citizens, including other public employees.’’ [Citation
omitted; internal quotation marks omitted.]); In re Phillips, 117 N.J. 567,
576–77, 569 A.2d 807 (1990) (‘‘The obligation to act in a responsible manner
is especially compelling in a case involving a law enforcement official: [A]
police officer is a special kind of public employee. His primary duty is to
enforce and uphold the law. He carries a service revolver on his person and
is constantly called upon to exercise tact, restraint and good judgment in
his relationship with the public. He represents law and order to the citizenry
and must present an image of personal integrity and dependability in order
to have the respect of the public . . . . Nor can a police officer complain
that he or she is being held to an unfairly high standard of conduct. Rather,
it is one of the obligations he undertakes upon voluntary entry into the
public service.’’ [Citation omitted; internal quotation marks omitted.]).
   5
     Although acknowledging that Loschiavo will be subject to impeachment
for his lies whenever he testifies, the majority simply does not address this
problem, asserting only that I have ‘‘overstat[ed] the ramifications that might
occur should Loschiavo be called to testify.’’ See footnote 4 of the majority
opinion. I am unable to discern why the majority believes that I have over-
stated this concern because the majority has elected not to provide an expla-
nation.
   I also note that the majority states that ‘‘the record does not reflect
whether Loschiavo’s reinstatement as a police officer could include responsi-
bilities other than those in which he would be expected to testify as a
witness . . . .’’ See footnote 4 of the majority opinion. I am unsure what
point the majority seeks to make in speculating about what the record does
not reflect. If, however, the majority is merely suggesting that some of
Loschiavo’s responsibilities as a police officer will not require him to testify,
I fully agree. The problem, however, is that Loschiavo’s duties as a sworn
law enforcement officer will require that he be available to serve as a witness
on a regular basis.
   6
     The union argues that ‘‘mandating termination of every police officer
who has been dishonest, regardless of degree or circumstance, would result
in the unnecessary terminations of some police officers, placing the public
safety in jeopardy, and running up huge costs to taxpayers.’’ Of course, I
do not suggest that a police officer must be terminated any time that he is
found to have been untruthful in the course of his employment. Although
dishonesty by a police officer is never to be condoned, some lies may be
so minor or inconsequential that loss of employment simply is not necessary
to vindicate the public policy against police dishonesty. For example, in
State v. Public Safety Employees Assn., 257 P.3d 151, 152–53 (Alaska 2011),
the Alaska Supreme Court concluded that an arbitral award reinstating a
state trooper did not violate public policy even though the trooper had lied
about a minor matter involving the inappropriate way in which he had
operated a motorcycle during a motorcycle certification program conducted
out of state. When asked if he knew who in the program had engaged in
such horseplay while operating a motorcycle, the trooper initially denied
having any such knowledge, but later admitted that he himself was the
individual involved. Id., 153. Although the trooper initially was permitted to
return to work, he subsequently was terminated for his conduct in that
matter and for other complaints of misconduct, but an arbitrator ordered
that he be reinstated; id., 153–54; and the Alaska Supreme Court ultimately
affirmed that award. Id., 166. In so doing, the court observed that the trooper
had engaged in ‘‘minor acts of dishonesty . . . not directly related to [his
duty] to the public’’; id., 162; and emphasized that its decision would have
been different if the trooper’s conduct had been more culpable. Id. Of course,
the serious lies that are the subject of the present case bear no resemblance
to the lie, subsequently self-corrected, made by the trooper in Public Safety
Employees Assn.
   The union also contends that only lies by a police officer that rise to the
level of a crime, in particular, tampering with or fabricating physical evidence
in violation of General Statutes § 53a-155, perjury in violation of General
Statutes § 53a-156, and false statement in the second degree in violation of
General Statutes § 53a-157b, are sufficiently serious to justify reversing an
arbitration award reinstating the officer following his or her termination
from employment. This view is far too solicitous of dishonesty by the police.
There simply is no reason why a police officer’s lies or dishonest conduct
must be criminal to warrant the conclusion that reinstatement would violate
the strong public policy against police dishonesty, and I do not read the
majority opinion as endorsing the position advocated by the union.